Case 4:19-cv-00422-ALM-CAN Document 20 Filed 09/21/20 Page 1 of 4 PageID #: 516




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  KATHY JEAN ASHLEY                                 §
                                                    §   Civil Action No. 4:19-CV-422
  v.                                                §   (Judge Mazzant/Judge Nowak)
                                                    §
  COMMISSIONER, SSA                                 §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 30, 2020, the report of the Magistrate Judge (Dkt. #18) was entered containing

 proposed findings of fact and recommendations that the final decision of the Commissioner of

 Social Security Administration be affirmed. Having received the report of the Magistrate Judge,

 having considered Plaintiff’s Objections (Dkt. #19), and having conducted a de novo review, the

 Court is of the opinion that the Magistrate Judge’s report should be adopted.

                  OBJECTIONS TO REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).

        Plaintiff reiterates in her objections her arguments asserted before the Magistrate Judge,

 that the ALJ’s RFC determination and hypothetical question to the VE do not include all of the

 mental limitations the ALJ found to be supported by the record (Dkt. #19 at p. 1). More

 specifically, Plaintiff continues to advance that the ALJ found Plaintiff’s mental impairments

 caused moderate limitations at step three, and that no concession or recognition of these limitations

 appears in the RFC.
Case 4:19-cv-00422-ALM-CAN Document 20 Filed 09/21/20 Page 2 of 4 PageID #: 517




 Incorporation of Paragraph B Criteria Into the RFC

        Plaintiff asserts that the Magistrate Judge erred in finding that the ALJ’s RFC assessment

 was consistent with Plaintiff’s moderate limitations, arguing that, at a minimum, “the ALJ’s

 decision lacks the logical bridge” between the mental limitations regarding production, pace and

 stressors and the RFC assessment (Dkt. #19 at p. 2). Plaintiff herself concedes that the “special

 technique” is not an RFC assessment and that no requirement exists for the ALJ to incorporate the

 limitations found in evaluating Plaintiff’s mental impairment word-for-word into the RFC

 (Dkt. #19 at p. 2). Nonetheless, Plaintiff contends that the limitations must “find expression in the

 RFC” (Dkt. #19 at p. 2). The Magistrate Judge cited numerous cases supporting the conclusion

 that Plaintiff’s moderate limitations are “expressed” in the RFC (Dkt. #18 at pp. 19–20). Each of

 the jobs identified by the VE require a reasoning level of 2, which corresponds with the regulatory

 recognition of unskilled work. See Andre C. v. Comm’r, No. 3:19-CV-155-S-BK, 2020 WL

 1220446, at *4 (N.D. Tex. Feb. 20, 2020). “[I]t is well-settled that a limitation to unskilled work,

 such as the hospital cleaner[] position[] identified by the VE as suitable for someone with

 plaintiff’s RFC, sufficiently accounts for limitations relating to stress and production pace.”

 Tatelman v. Colvin, 296 F. Supp. 3d 608, 613 (W.D. N.Y. Oct. 27, 2017).

 Hypothetical to the VE

        As it relates to the hypothetical presented to the VE, Plaintiff again objects that none, or at

 least not all, of Plaintiff’s “moderate” mental limitations were incorporated into the ALJ’s

 hypothetical (Dkt. #19 at pp. 3–4). The ALJ’s hypothetical to the VE requested that the VE

 consider an individual:

        limited to understanding, remembering, and carrying out simple, routine and
        repetitive tasks and instructions, making simple work decisions, is able to attend
        and concentrate on simple tasks for extended periods with normal breaks and can
        adapt to occasional changes in a routine work setting.



                                                  2
Case 4:19-cv-00422-ALM-CAN Document 20 Filed 09/21/20 Page 3 of 4 PageID #: 518




 (TR 49–50). Plaintiff suggests that this hypothetical did not include Plaintiff’s limitations in pace,

 production, or associated work stressors (Dkt. #19 at p. 3). However, Plaintiff’s premise is flawed.

 The ALJ’s hypothetical need only include the functional limitations the ALJ recognizes. Here the

 ALJ recognized, the following non-exertional limitations:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform the full range of medium work as defined
        in 20 CFR 404.1567(c) except with the following non-exertional limitations:
        • The claimant is able to understand, remember, and carry out simple, routine, and
        repetitive tasks and instructions.
        • The claimant is able to make simple work-related decisions.
        • The claimant is able to attend and concentrate on simple tasks for extended periods
        with normal breaks.
        • The claimant is able to adapt to changes in a routine work setting.

 (TR 21). Each of the non-exertional limitations recognized by the ALJ was included in the ALJ’s

 hypothetical. In fact, the ALJ’s hypothetical directly tracked the RFC assessment language.

        Furthermore, the VE testified Plaintiff could perform the jobs of hospital cleaner (DOT

 Code 326.687-010) (1991 WL 672782); line packer/bagger (DOT Code 920.687-014) (1991 WL

 687964); and sweeper-cleaner (DOT Code 389.683-010) (1991 WL 673279). While Plaintiff

 argues that she could not perform these jobs due to the high production and pace requirements

 naturally present, Plaintiff cites no authority to support this position; and, contrary authority exists

 that these jobs do not involve high production pace demands. See Roberts v. Astrue, No. 12-CV-

 0827-WJM, 2013 WL 1729361, at *3 (D. Colo. Apr. 19, 2013) (“the jobs cited by the ALJ in

 support of her step five analysis—i.e., sweeper/cleaner, cleaner/housekeeper, and hospital

 cleaner—are all jobs that do not involve high production demands or engagement with co-workers

 or the public”). The ALJ’s hypothetical is not contradictory or inconsistent with the ALJ’s finding

 in either the “special technique” or the RFC. The Court overrules Plaintiff’s Objections.




                                                    3
Case 4:19-cv-00422-ALM-CAN Document 20 Filed 09/21/20 Page 4 of 4 PageID #: 519




                                          CONCLUSION

         Having considered Plaintiff’s Objections (Dkt. #19), all other relevant filings, and having

. conducted a de novo review, the Court adopts the Magistrate Judge’s Report and Recommendation

  (Dkt. #18) as the findings and conclusions of the Court.

         It is, therefore, ORDERED that the decision of the Commissioner is AFFIRMED.

         IT IS SO ORDERED.
          SIGNED this 21st day of September, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  4
